DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are currently pending. Claims 4, 5, 13, and 14 are currently withdrawn. Claims 1, 5, 10, 16, 18, and 20 have been amended. Claims 6, 7, and 15 have been cancelled. Claim 10 has been amended to overcome the objections set forth in the Non-Final Office Action mailed on 06 August 2020. Claim 7 has been cancelled, and the 35 U.S.C. 112(a) and 112(b) rejections set forth in the Non-Final Office Action are now moot. Claim 5 has been amended to be dependent to claim 4, and the 35 U.S.C. 112(b) rejection is now moot as claim 5 is now withdrawn due to claim 4 being directed to the non-elected species. Claims 16 and 18 have been amended to overcome the 35 U.S.C. 112(b) rejections.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: insertion control system and instrument control system in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Insertion control system is interpreted as a bronchoscope or endoscope or another insertion system configured to maneuver an insertion device, as mentioned in [0023] of the PGPUB.
Instrument control system is interpreted as a generator, as mentioned in [0022] and [0026] of the PGPUB, and a pump or vacuum source, as mentioned in [0022] and [0024] of the PGPUB.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 mentions that it is dependent to claim 15. However, because claim 15 has been cancelled, it is unclear which claim, claim 16 should be dependent on. For examination purposes, it is interpreted that claim 16 is dependent to claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seifert ‘899 (US Pub No. 2007/0249899 – previously cited).
Regarding claim 1, Seifert ‘899 teaches an apparatus (Fig. 1 videoarthroscope 100 and [0029]) comprising: a sheath tip (Fig. 1 objective lens 10 and [0029]) configured to be positioned at an end of a 
Regarding claim 2, Seifert ‘899 teaches wherein the sheath defines a lumen configured to extend an elongated medical device toward the surface of the tissue and the sheath tip defines an extension of the lumen toward the distal end of the sheath (Fig. 8 irrigation/instrument channel 70 and [0031]).
Regarding claim 3, Seifert ‘899 teaches wherein the sheath tip is an integral section of the sheath, the sheath tip being disposed at the end of the sheath (Objective lens 10 is an integral part of the scope shaft 30, as seen in Figs. 1 and 3A.).
Regarding claim 8, Seifert ‘899 teaches wherein the sheath tip is configured to be deformable at the distal end ([0027]).
Regarding claim 20, Seifert ‘899 teaches a method comprising: preparing an elongated instrument for being conveyed into a body through a lumen in a sheath (Fig. 8 irrigation/instrument channel 70 and [0031]), wherein the sheath is to be extended toward a tissue at an angle to a surface of the tissue ([0005], [0012]), the sheath including a sheath tip at a distal end of the sheath (Fig. 1 objective lens 10 and [0029])), a distal end of the sheath tip being angled such that a periphery of the  sheath tip at the distal end is configured to generally conform to the surface of the tissue ([0005], [0029]) and having a rigid sheath insert configured to be received within the end of the sheath adjacent to the distal end of the sheath tip and to enable an elongated instrument received through the sheath to pass .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Appling et al. ‘583 (International Pub No. WO 2009/131583 – previously cited) in view Seifert ‘899.
Regarding claim 1, Appling et al. ‘583 teaches an apparatus (Fig. 1 unitary catheter 1 and [0071]) comprising: a sheath tip (Fig. 1 distal end portion 35 and [0075]) configured to be positioned at an end of a sheath (Fig. 1 catheter shaft 7 and [0071]) that is extendable toward a tissue at an angle to a surface of the tissue, the sheath tip having a distal end that is angled such that a periphery of the sheath tip at the distal end is configured to generally conform to the surface of the tissue ([0030]).
Appling et al. ‘583 teaches all of the elements of the current invention as mentioned above except for a rigid sheath insert configured to be received within the end of the sheath adjacent to the distal end of the sheath tip and to enable an elongated instrument received through the sheath to pass therethrough.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Appling et al. ‘583 to include a rigid sheath insert as Seifert ‘899 teaches that this will aid using a conventional scope in rigid mode in order to protect the scope ([0031]).
Regarding claim 2, Appling et al. ‘583 teaches wherein the sheath defines a lumen (Figs. 1, 5A guidewire exit aperture 39 and [0097]) configured to extend an elongated medical device toward the surface of the tissue and the sheath tip defines an extension of the lumen toward the distal end of the sheath tip (Fig. 5A guidewire 20 and [0099]).
Regarding claim 3, Appling et al. ‘583 teaches wherein the sheath tip is an integral section of the sheath, the sheath tip being disposed at the end of the sheath (Distal end portion 35 is integrated with catheter shaft 7, as seen in Fig. 1.).
Regarding claim 8, Appling et al. ‘583 teaches wherein the sheath tip is configured to be deformable at the distal end ([0031]).
Regarding claim 9, Appling et al. ‘583 teaches wherein the sheath tip has at least one characteristic chosen from a first thickness that is less than a second thickness of the sheath and a first rigidity that is less than a second rigidity of the sheath ([0031]).
Regarding claim 10, Appling et al. ‘583 teaches a system (Fig. 1 unitary catheter 1 and [0071]) comprising: a sheath defining therein a lumen (Fig. 1 catheter shaft 7 and [0071]) and configured to be extendable toward a tissue at an angle to a surface of the tissue (Fig. 4A distal end 22 and [0030]); an elongated medical instrument configured to be delivered through the lumen in the sheath (Fig. 5A guidewire 20 and [0099]); an insertion control system configured to convey the sheath to a desired location within a body ([0037]; To position the distal portion of the catheter at a desired location within 
Appling et al. ‘583 teaches all of the elements of the current invention as mentioned above except for a rigid sheath insert configured to be received within the end of the sheath adjacent to the distal end of the sheath tip and to enable an elongated instrument received through the sheath to pass therethrough.
Seifert ‘899 teaches a retractable sheath 50 having a rigid mode when a deflectable tip 60, interpreted as the sheath insert, is within the lumen of the sheath (Fig. 3A and [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Appling et al. ‘583 to include a rigid sheath insert as Seifert ‘899 teaches that this will aid using a conventional scope in rigid mode in order to protect the scope ([0031]).
Regarding claim 12, Appling et al. ‘583 teaches wherein the sheath tip is an integral section of the sheath, the sheath tip being disposed at the end of the sheath (Distal end portion 35 is integrated with catheter shaft 7, as seen in Fig. 1.).
Regarding claim 16, Appling et al. ‘583 in view of Seifert ‘899, as applied to claim 10, teaches all of the elements of the current invention as mentioned above except for wherein a distal end of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of the sheath insert that faces the distal end of the sheath tip of Appling et al. ‘583 in view of Seifert ‘899 to be parallel with the distal end of the sheath tip as changing the shape of the sheath insert to have a distal end that is parallel to the distal end of the sheath tip would be a matter of obvious design choice (see MPEP 2144.04 Changes in Shape).
Regarding claim 17, Appling et al. ‘583 teaches wherein the sheath tip is configured to be deformable at the distal end ([0031]).
Regarding claim 18, Appling et al. ‘583 teaches wherein the sheath tip has at least one characteristic chosen from a first thickness that is less than a second thickness of the sheath and a first rigidity that is less than a second rigidity of the sheath ([0031]).
Regarding claim 19, Appling et al. ‘583 teaches wherein the insertion control system is configured to extend the sheath at an oblique angle to the tissue surface and the periphery of the sheath tip at the distal end is oriented to generally conform to the tissue surface ([0030]).
Regarding claim 20, Appling et al. ‘583 teaches a method comprising: preparing an elongated instrument (Fig. 5A guidewire 20 and [0099]) for being conveyed into a body through a lumen in a sheath (Figs. 1, 5A guidewire exit aperture 39 of catheter shaft 7 and [0071], [0097]), wherein the sheath is to be extended toward a tissue at an angle to a surface of the tissue ([0030]), the sheath including a sheath tip at a distal end of the sheath (Fig. 1 distal end portion 35 and [0075]), a distal end of the sheath tip being angled such that a periphery of the  sheath tip at the distal end is configured to generally conform to the surface of the tissue, and inserting the sheath conveying the elongated instrument into the body ([0030]).

Yamataka et al. ‘347 teaches a flexible sheath 5 that has a fiber bundle 7 that passes through the sheath 5. Although sheath 5 of the present embodiment is taken to be flexible, a heard sheath may also be used ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the hard sheath of Yamataka et al. ‘347 for the flexible distal portion of the catheter of Appling et al. ‘583 ([0031]) as Yamataka et al. ‘347 teaches that the distal end of catheter can be flexible or hard. Furthermore, the modification would be the simple substitution of one known element for another to obtain predictable results.
Claims 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fristch et al. ‘859 (US Pub No. 2008/0045859 – previously cited) in view Seifert ‘899.
Regarding claim 10, Fristch et al. ‘859 teaches a system (Abstract) comprising: a sheath defining therein a lumen (Fig. 4A sheath 20 and [0082]) and configured to be extendable toward a tissue at an angle to a surface of the tissue (Fig. 4A distal end 22 and [0072]); an elongated medical instrument configured to be delivered through the lumen in the sheath (Fig. 4A endoscope 60 and [0082]); an insertion control system configured to convey the sheath to a desired location within a body ([0025]); an instrument control system configured to direct operation of the elongated medical instrument when the elongated medical instrument reaches a desired position (Fig. 18 controller 100, suction device 102 and [0109]); and a sheath tip configured to be positioned at an end of the sheath (Fig. 4A distal end 22 and [0083]), the sheath tip having a distal end that is angled such that a periphery of the sheath tip at the distal end is configured to generally conform to the surface of the tissue ([0072]).

Seifert ‘899 teaches a retractable sheath 50 having a rigid mode when a deflectable tip 60, interpreted as the sheath insert, is within the lumen of the sheath (Fig. 3A and [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Fristch et al. ‘859 to include a rigid sheath insert as Seifert ‘899 teaches that this will aid using a conventional scope in rigid mode in order to protect the scope, and it would also allow the scope to be used in a flexible mode ([0031]).
Regarding claim 11, Fristch et al. ‘859 wherein the elongated medical instrument includes a sampling needle (Fig. 1 channel 30b and [0109]).
Regarding claim 12, Fristch et al. ‘859 teaches wherein the sheath tip is an integral section of the sheath, the sheath tip being disposed at the end of the sheath (Distal end 22 is an integral part of sheath 20, as seen in Fig. 4A.).
Regarding claim 19, Fristch et al. ‘859 teaches wherein the insertion control system is configured to extend the sheath at an oblique angle to the tissue surface and the periphery of the sheath tip at the distal end is oriented to generally conform to the tissue surface (Fig. 4A distal end 22 and [0072]).
Response to Arguments
Applicant argues that the claims should not be interpreted under 35 U.S.C. 112(f) because none of the claims use the terms “means or step” (Remarks, Pages 7-8). Applicant also points out to paragraph 5 of the Non-Final Office Action, which states that “claim limitations in this application that do not use word ‘means’ (or ‘step’) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. except as otherwise indicated in an Office action.” Furthermore, paragraph 6 of the Non-Final Office Action also mentions “this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.” Although “insertion control system” and “instrument control system” do not include the words “means” or “step,” these limitations are still being interpreted under 35 U.S.C. 112(f) since the limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Applicant argues that Appling et al. ‘583 does not teach the rigid sheath insert. Examiner respectfully agrees, and the 35 U.S.C. 102(a)(1) rejection has been withdrawn. However, upon further consideration, it was found that Seifert ‘899 teaches the rigid sheath insert. As such, the claims are now rejected over Appling et al. ‘583 in view of Seifert ‘899
Applicant argues that Seifert ‘899 does not teach the rigid sheath insert and mentions in Pages 11-12 of the Remarks that Seifert ‘899 teaches that a device becomes rigid when an elongated instrument, retractable sheath 50, is inserted therein. Applicant has mistaken retractable sheath 50 as the elongated instrument and that the sheath insert and the elongated instrument are combined. However, Examiner directs Applicant to deflectable tip 60 in Fig. 3A, which Examiner interprets as the rigid sheath insert. Deflectable tip 60 is within the end of the shaft 30 and adjacent to the distal end of the sheath tip (comprising objective lens 10). When the videoarthroscope 100 is in Rigid Mode, as seen in Fig. 3A, deflectable tip 60 is also rigid. Regardless if videoarthroscope 100 is in Rigid Mode or Flex 
Applicant argues that Fristch et al. ‘859 does not teach the rigid sheath insert. Examiner respectfully agrees, and the 35 U.S.C. 102(a)(1) rejection has been withdrawn. However, upon further consideration, it was found that Seifert ‘899 teaches the rigid sheath insert. As such, the claims are now rejected over Fristch et al. ‘859 in view of Seifert ‘899.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/               Primary Examiner, Art Unit 3791